          Case 6:19-cv-01154 Document 1 Filed 06/11/19 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF KANSAS

UNITED STATES       OFAMERICA,               )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )       Case No. 19- 01154
                                             )
$165,480.00 IN UNITED     STATES             )
CURRENCY, More or       less,                )
                                             )
                      Defendant.             )
                                              )


                          COMPLAINT FOR FORFEITURE IN REM

       Plaintifl United   States of America, by and through its attorneys, Stephen R. McAllister,

United States Attorney for the District of Kansas, and Colin Wood, Special Assistant United States

Attorney, brings this complaint and alleges as follows in accordance with Supplemental Rule G(2)

of the Federal Rules of Civil Procedure:

                                  NATURE OF THE ACTION

       1.      This is an action to forfeit and condemn to the use and benefit of the United States

of America the following property: $165,480.00 in U.S. Curency, more or less (hereinafter

"defendant property"), for violations of 21 U.S.C. $ 841.

                                  THE DEFENDANT IN REM

       2.      The defendant property consists of: $165,480.00 in United States currency, more

or less, that was seized by the Kansas Highway Patrol on or about March 20, 2019 during    a


traffic investigation of a 2009 Nissan Murano driven by Jonathan Vela on I-35 (Kansas
            Case 6:19-cv-01154 Document 1 Filed 06/11/19 Page 2 of 6




Turnpike) at milepost 108 in Chase County, in the District of Kansas. The currency is currently

in the custody of the United States Marshal Service.

                                  JURISDICTION AND VENUE

          3.    Plaintiff brings this action   rr?   rez in its own right to forfeit   and condemn the

defendant   property. This Court   has   jurisdiction over an action comrnenced by the United States

under 28 U.S.C. S 1345, and over an action for forfeiture under 28 U.S.C. S 1355.

       4.       This Court has in rem jurisdiction over the defendant property under 28 U.S.C.

1355(b). Upon filing this complaint, the plaintiff requests that the Court issue an arest wanant

in rem plursuant to Supplemental Rule G(3Xb), which the plaintiff will execute upon the property

pursuant to 28 U.S.C. S 1355(d) and Supplemental Rule G(3)(c).

        5.      Venue is proper in this district pursuant to 28 U.S.C. S 1355(b)(1), because the

acts or omissions giving rise to the forfeiture occuned in this district and/or pursuant to 28

U.S.C. S 1395, because the defendant property is located in this district.

                                    BASIS FOR FORFEITURE

        6.      The defendant property is subject to forfeiture pursuant to 21 U.S.C. S 881(aX6)

because   it constitutes 1) money, negotiable instruments, securities and other things of value

furnished or intended to be fumished in exchange for a controlled substance in violation ofthe

Controlled Substances Act; and/or 2) proceeds traceable to such an exchange; and/or 3) money,

negotiable instruments, and securities used or intended to be used to facilitate a violation of the

Controlled Substances Act.

       7.         Supplemental Rule G(2)(f) requires this complaint to state sufficiently detailed

facts to support a reasonable belief that the government will be able to meet its burden of proof
              Case 6:19-cv-01154 Document 1 Filed 06/11/19 Page 3 of 6




at   trial.   StJch facts and circumstances supporting the seizure and   forfeiture of the defendant

property are contained in Exhibit A which is attached hereto and incorporated by reference.

                                        CLAIM FOR RELIEF

         WHEREFORE, the plaintiff requests that the Court issue a warrant for the arrest of the

defendant property; that notice of this action be given to all persons who reasonably appear to be

potential claimants of interests in the properties; that the defendant property be forfeited and

condemned to the United States of America; that the plaintiff be awarded its costs and

disbursements in this action; and for such other and further relief as this Court deems proper and

Just.

         The United States hereby requests that trial of the above entitled matter be held in the

Citv of Wichita- Kansas.

                                                        Respectfully submitted,




                                                        coLIN   D. WOOD, #19800
                                                        Special Assistant United States Attorney
                                                        1200 Epic Center, 301 N. Main
                                                        Wichita, Kansas 67202
                                                        (316) 269-6481
                                                        Fax (316)269-6484
          Case 6:19-cv-01154 Document 1 Filed 06/11/19 Page 4 of 6




                                        DECLARATION

       I, Luke Rieger, Task Force Officer with the Drug Enforcement Administration in the

District of Kansas.

       I have read the contents of the foregoing Complaint for Forfeiture, and the exhibit

thereto, and the statements contained therein are true to the best ofmy knowledge and belief.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on    ttis -3'jday   of S-*              2019.
     Case 6:19-cv-01154 Document 1 Filed 06/11/19 Page 5 of 6




                                      AFEIDAVIT

             I, Luke Rieger, being firsc duly sworn, depose and state:

   Your Affiant has been employed as a Kansas Highway Patrol (KHP)
   Trooper s.ince March 2010 and has been cros s-des ignated as a DEA
   Task Force Officer since June 2015. My duties include
   investigation of violations of the Controlled Substance Act,
   Title 21 of the United States Code and the forfeitures thereto.
t The information contained in this affidavit is knovrn to your
   Affiant through personal direct knowledge. and /or through a
   review of official reports prepared by other faw enforcement
   personneL. This affidavit is submitted in support of a forfeiture
   proceeding.
3. On March 20, 2079, Kansas Highway Patrol Trooper Chandler Rule
   stopped for a traffic violation a 2009 Nissan Murano on
   southbound I-35 (Kansas Turnpike) near Milepost 108 in Chase
   County, in the District of Kansas. The driver and sole occupant
   was Jonathan VELA. VELA said that he was travelinq from Kansas
   City, MO to Albuquerque, NM.
4. During the event, a certified drug canine altered to the odor of
   controlled substances coming from the vehicfe. A search of the
  rrahi^l6    1^^.f6rl   ql66   lCn   nn i6   Il q   uu!   !crruy,   wrdPPcq   rrr
                                                     ^,rrran^r'                      Pr4rLru.
   hidden inside of the vehicfe/s passenge-r-side rear fender panef.
   VELA decljned to respond to quesrions concerning the currency.
   Later, at anoLher location, a certified narcotic detection canine
   alerted to the odor ox controlled substances com.inq from the
   currency.
6. Based on the information set out above, Affiant has probable
   cause to believe that the S165,480.00 seized by Kansas Highway
   Patrol constitutes money or other things of value furnished or
   intended to be furnished in exchange for a controLled substance.
   or proceeds traceab.Le to such an exchange/ or was used or
   intended to be used to faci.Litate one or more viol-ations of TitIe
  Case 6:19-cv-01154 Document 1 Filed 06/11/19 Page 6 of 6




2I, U-9.C. S 841 et.seq. Accordingly, the property is sub j ect to
forfeiture pursuant to TitIe 21, U.S.C. SS 853 and 881.



                                          Luke Rieger,    TFO
                                          DEA


sworn   to   and subscribed before me this      3{   oav   otsff   zors.

                 MICHELLE STEPf.IENS
                         - qate ol KdFs
               Notary Puuic
             MyAppt.

                                          NOTARY PUBLIC
